Citation Nr: 1002709	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-30 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for acne keloidalis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1977 to March 1985.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2007 
rating decision by the Philadelphia Regional Office (RO) of 
the Department of Veterans Affairs (VA) that continued a 
noncompensable rating for acne keloidalis.  In April 2009, 
the Veteran testified at a Decision Review Officer (DRO) 
hearing; a transcript of that hearing is of record.  


FINDINGS OF FACT

The Veteran's acne keloidalis has been manifested by no more 
than superficial acne with papules and or pustules.


CONCLUSION OF LAW

The criteria for a compensable rating for acne keloidalis 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.31, 4.118, Diagnostic 
Code 7828 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in February 2006, 
prior to the date of the issuance of the appealed January 
2007 rating decision.

The Board further notes that in March and February 2009, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded a VA 
examination in January 2007 and April 2009 that was fully 
adequate for the purposes of determining the severity of the 
Veteran's acne keloidalis.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Currently, the veteran's acne keloidalis is rated as 
noncompensably disabling under Code 7828.  

Under Code 7828 superficial acne (comedones, papules, 
pustules, superficial cysts) of any extent warrants a 
noncompensable rating; deep acne (deep inflamed nodules and 
pus- filled cysts) affecting less than 40 percent of the face 
and neck, or deep acne other than on the face and neck 
warrants a 10 percent rating; and deep acne affecting 40 
percent or more of the face and neck warrants a 30 percent 
rating.  38 C.F.R. § 4.118 (2009).  Acne may also be rated as 
disfigurement of the head, face, or neck under revised Codes 
7800 or scars (Codes 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability. Id.

June 2004 to January 2006 treatment records from Jefferson 
University Hospital reported posterior scalp scarring with 
papules and pustules.  It was noted that the Veteran's acne 
keloidalis was under control.  In January 2006, skin colored 
papules were noted on the occipital scalp.  

On January 2007 VA examination, the Veteran had complaints of 
chronic constant bumps on his middle scalp with alopecia.  He 
reported that during the past year, he used a cream and 
alcohol for a six month duration.  He underwent injections in 
the past, which helped.  He reported that he had bleeding in 
the past and would get pruritus when he wore a hat or would 
sweat, or had a short hair cut.  He also reported that 
headaches would accompany pruritus, which could be 
debilitating or could impede function secondary to itching 
and sweating.  On physical examination, he had nuchal skin 
and occipital scalp alopecia with lichenfied hypopigmented 
papules coalescing into plaques.  There were no pustules or 
erythema.  The examiner did not report whether or not there 
was scarring or disfigurement.  The acne was reported as 
superficial.  Less than 10 percent of the scalp was affected.  
The diagnosis was acne keloidalis with chronic alopecia and 
lichenification.  

On April 2009 VA examination, it was noted that the claims 
file was reviewed.  The Veteran reported that he had no 
treatment over the last 12 months for his skin condition.  
Physical examination revealed nontender, firm, discrete and 
confluent fibrotic papules with alopecia, measuring 9 cm x 4 
cm in the occipital region.  Approximately 2% of the exposed 
area was affected and approximately 1% of the entire body was 
affected.  There was no disfigurement.  There was no active 
acne.  The diagnosis was acne keloidalis.  In regards to the 
impact on his daily activities, he reported that he was 
bothered by the appearance of his skin in the occipital 
region.  The examiner added that the Veteran's alopecia was 
related to and was a consequence of his acne keloidalis.  
That condition often caused alopecia due to the scarring and 
fibrotic nature.     

In this case the VA examinations and private treatment 
records noted the relevant medical history of the Veteran's 
skin disorders, but did not provide current clinical findings 
indicative of increased impairment.  The Veteran's acne was 
not manifested by deep inflamed nodules and pus-filled cysts 
affecting less than 40 percent of the face and neck, or deep 
acne other than on the face and neck.  The foregoing 
evidence, overall, fails to show that the Veteran's skin 
disorder satisfies the criteria for a compensable evaluation.

The Veteran's acne keloidalis does not warrant a compensable 
initial evaluation under any alternative diagnostic codes 
either.  As per the examiners description of the Veteran's 
acne and specifically reporting that there was no 
disfigurement on April 2009 VA examination, the Veteran's 
acne keloidalis cannot be reasonably construed as even 
slightly disfiguring scars under Code 7800 (disfigurement of 
the head, face, or neck).  Also there is no evidence of deep, 
unstable or painful scars, limitation of motion due to scars, 
or scars covering an area of 144 square inches.  Thus, 
diagnostic codes for rating these manifestations are not for 
application.  See 38 C.F.R. § 4.118 Codes 7801, 7802, 7803, 
7804, 7805 (2009).

The Board notes that other remaining diagnostic codes for 
skin disabilities that provide a compensable rating are not 
more appropriate because the facts of the case do not support 
their application.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7808 (Old World leishmaniasis), 7809 (discoid lupus 
erythematosus or subacute cutaneous lupus erythematosus), 
7811 (tuberculosis luposa), 7815 (bullous disorders), 7816 
(psoriasis), 7817 (exfoliative dermatitis), 7818 (malignant 
skin neoplasms), 7819 (benign skin neoplasms), 7820 
(infections of the skin not listed elsewhere, including 
bacterial, fungal, viral, treponemal and parasitic diseases), 
7821 (cutaneous manifestations of collagen-vascular diseases 
not listed elsewhere), 7822 (papulosquamous disorders not 
listed elsewhere), 7823 (vitiligo), 7824 (diseases of 
keratinization), 7825 (urticaria), 7826 (primary cutaneous 
vasculitis), 7827 (multiforme erythema; toxic epidermal 
necrolysis), 7828 (acne), 7829 (chloracne), 7830 (scarring 
alopecia), 7832 (hyperhidrosis), and 7833 (malignant 
melanoma). 

Although, the Veteran has been found to have alopecia, the RO 
separately granted service connection for this disorder in an 
August 2009 rating decision and assigned noncompensable 
rating under Code 7831 effective April 29, 2009.  The Veteran 
has not appealed this matter and it is currently not before 
the Board.  Regardless, the Veteran's acne keloidalis has 
never been shown to have resulted in a loss of all body hair 
to warrant a 10 percent rating under Code 7831.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher (compensable) rating.  See 
Hart, supra. ; Fenderson v. West, supra.

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. § 
5107(b) (West 2002).

Extraschedular Considerations

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  In this case, the Board finds that the ratings 
provided by the rating schedule under Diagnostic Code 7828 
appropriately reflects the disability level and 
symptomatology of the Veteran's acne keloidalis.  
Accordingly, no referral for extraschedular consideration is 
warranted.  Id.


ORDER

A compensable rating for acne keloidalis is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


